DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendments to the claims and arguments filed on November 2, 2020 have been received and entered. Claims 6, 58 have been amended, while claims 1-5, 7-16, 20, 23-52, 55-57, 59, 64-70 have been canceled. Claims 71-72 are newly added that are generally directed to the elected invention. Claims 6, 17-19, 21-22, 53-54, 58, 60-63, 71 and 72 are pending in the application. 
Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 4, 6, 7, 12, 15, 17-19, 21and 22 drawn to an isolated nucleic acid molecule encoding a Zscan4-ERT2 fusion protein or a Zscan4-AC protein in the reply filed on June 21, 2016 was acknowledged.

Priority
Instant application is an U.S. National phase application of PCT/US2012/030005, filed on March 21, 2012, which claims priority to US Provisional Application No. 61/466,667 filed on March 23, 2011. 
Claims 6, 17-19, 21-22, 53-54, 58, 60-63, 71 and 72 are under consideration. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Christine Lekutis on February 24, 2021.
The application has been amended as follows: 



In the claims
Following claims have been re-written as follows:
Claim 6. An expression vector comprising a nucleic acid molecule encoding a Zscan4-ERT2 fusion protein operably linked to a promoter, wherein the Zscan4-ERT2 fusion protein consists of the amino acid sequence of SEQ ID NO: 22 or SEQ ID NO: 23. 
Claim 17.  An isolated cell comprising the expression vector of claim 6. 
Claim 19. The isolated cell of claim 18, wherein the stem cell is an embryonic stem (ES) cell or an induced pluripotent stem (iPS) cell.
Claim 22.  A composition comprising the expression vector of claim 6 and a pharmaceutically acceptable carrier. 
Claim 53.  The expression vector of claim 6, wherein the Zscan4-ERT2 fusion protein consists of the amino acid sequence of SEQ ID NO: 23.
Claim 54.  The expression vector of claim 6, wherein the Zscan4-ERT2 fusion protein consists of the amino acid sequence of SEQ ID NO: 22.
Claim 58. An expression vector comprising a nucleic acid molecule encoding a mutant Zscan4-ΔC protein operably linked to a promoter, wherein the mutant Zscan4-ΔC protein consists of the amino acid residues (i) 1-311 of SEQ ID NO:2, (ii) 1-339 of SEQ ID NO: 2, (iii) 1-367 of SEQ ID NO: 2, (iv) 1-395 of SEQ ID NO: 2, (v) 1-394 of SEQ ID NO: 8, (vi) 1-423 of SEQ ID NO: 8, (vii) 1-451 of SEQ ID NO: 8, or (viii) 1-479 of SEQ ID NO: 8.
Claim 60.  An isolated cell comprising the expression vector of claim 58. 
Claim 62:  A composition comprising the expression vector of claim 58 and a pharmaceutically acceptable carrier.
Claim 63.  The expression vector of claim 58, wherein the mutant Zscan-ΔC protein consists of the amino acid sequence of SEQ ID NO: 25.

Claim 72. The expression vector of claim 58, wherein the mutant Zscan4-ΔC protein consists of the amino acid residues (v) 1-394 of SEQ ID NO: 8, (vi) 1-423 of SEQ ID NO: 8, (vii) 1-451 of SEQ ID NO: 8, or (viii) 1-479 of SEQ ID NO: 8.

Conclusion
Examiner’s note: The title of the instant application has been changed to	 
--COMPOSITIONS FOR ENHANCING THE PLURIPOTENCY OF STEM CELLS--
Claims 6, 17-19, 21-22, 53-54, 58, 60-63, 71 and 72 are allowed.
 The following is an examiner’s statement of reasons for allowance: With the Examiner's Amendment as detailed above, the rejections of claims under 35 USC103 (a), as set forth in the Office Action of 11/04/2020 is hereby WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 11/04/2020, applied to claims 6-7, 17-19, 21- 22, 55, 58-62, 68-70 the rejections are withdrawn in light of amendments and persuasive argument. Prior art fails to teach or suggest well-defined primary sequence of Zscan4-ERT2 as claimed and set forth in SEQ ID NO: 22 or SEQ ID NO: 23. Further, the specification teaches claimed vectors are surprisingly capable of enhancing the developmental potency of pluripotent stem cells in the absence of tamoxifen (Tmx), despite the fact that one of skill in the art would expect that Tmx would be required for any beneficial effect of a vector encoding a Zscan4-ERT2 fusion protein on ES cell potency (see figure 1A-D). Additionally, the vectors of claim 58 and claims dependent therefrom are capable of driving expression of a C-terminus truncated Zscan4 protein with a well-defined primary sequence as set forth in specific amino acid residues, which is neither taught nor suggested in prior art. The results show that expression of Zscan4-ΔC increases the Zscan4 positive cells, whereas expression of Zscan4-ΔN does not change the Zscan4 positive cells. Accordingly, claims 6, 17-19, 21-22, 53-54, 58, 60-63, 71 and 72 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632